EXHIBIT 32 CERTIFICATION In connection with the quarterly report of Strongbow Resources Inc., (the “Company”) on Form10-Q for the fiscal quarter ended May 31, 2011 as filed with the Securities Exchange Commission on the date hereof (the “Report”), We, Grant Petersen, the Principal Executive and Herbert Schmidt, Principal Financial and Accounting Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. STRONGBOW RESOURCESINC. Date:July 15, 2011 By: /s/ Grant Petersen Grant Petersen, Principal Executive Officer Date:July 15, 2011 By: /s/ Herbert Schmidt Herbert Schmidt, Principal Financial and Accounting Officer
